Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The Drawings filed 12/12/2019 are accepted.
Allowable Subject Matter
Claims 1-15 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A coaxial macro scanner system” including the specific arrangement for “wherein both the first mirror, the second mirror and an axis of rotation about which the second mirror is rotated being aligned at a right angle to the predefined plane, wherein the first mirror is aligned at a right angle to the predefined plane and situated in a region of the axis of rotation in a cutout of the second mirror so that the first mirror and the second mirror rotate about the common axis of rotation, and wherein an angle under which the first mirror and the second mirror are disposed relative to each other about a common axis of rotation corresponds to an angle of more than 0⁰.” as set forth in the claimed combination(s).
With respect to claims 2-15, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200103506-lidar device having an increased scanning frequency and method for scanning a region to be scanned; US-20170108693-micromirror device and projection device; US-20120218612-two-dimensional scanning and reflecting device; US-20080226034-power modulation of a scanning beam; US-20060181756-light scanning device and image display apparatus; US-5357377-true image mirror; US-5337189-scannig emitter-receiver optical device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872